Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Jennifer Joung-Ok Lee and Si-Won Lee
d/b/a Corner Store,

Respondent.

Docket No. C-15-378
FDA Docket No. FDA-2014-H-1912

Decision No. CR3575

Date: January 15, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Jennifer Joung-Ok Lee and Si-Won Lee d/b/a Corner Store that
alleges facts and legal authority sufficient to justify the imposition of a $500 civil money
penalty. Respondent did not answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default judgment
against Respondent and assess a $500 civil money penalty.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent utilized self-service displays in a
non-exempt facility, sold cigarettes to a minor, and failed to verify by means of photo
identification containing a date of birth, that a tobacco purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R.
pt. 1140 (2013). CTP seeks a civil money penalty of $500.

On November 19, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Corner Store, an establishment that sells tobacco products and is
located at 2809 Thorndyke Avenue West, Suite B, Seattle, Washington 98199.
Complaint § 3.

e During an inspection of Respondent’s establishment on January 3, 2014, at an
unspecified time, an FDA-commissioned inspector “observed smokeless tobacco
for sale from multiple customer-accessible displays on the checkout counter.” The
inspector also observed that “[t]he establishment was open to the general public
during business hours.” Complaint § 10.

¢ On February 27, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from January 3, 2014. The letter explained that the
observations constituted a violation of regulations found at 21 C.F.R.
§ 1140.16(c), and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Although United Parcel Service records indicate that an individual named “Keum”
received the letter, CTP did not receive a response. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment, conducted on May
16, 2014, at approximately 3:57 PM, FDA-commissioned inspectors documented
that “a person younger than 18 years of age was able to purchase a package of
Marlboro cigarettes . . . [.]” The inspectors also documented that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of tobacco products to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). Moreover, the regulations dictate that a retailer may sell cigarettes and
smokeless tobacco only in a direct, face-to-face exchange between the retailer and the
consumer. 21 C.F.R. § 1140.16(c). The regulations also require retailers to verify, by
means of photo identification containing a purchaser’s date of birth, that no cigarette
purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, on January 3, 2014, Respondent violated

21 C.F.R. § 1140.16(c) by utilizing a self-service displays to sell regulated tobacco
products in a facility that permitted persons younger than 18 years of age to enter.
Respondent also violated the prohibition against selling tobacco products to persons
younger than 18 years of age, 21 C.F.R. § 1140.14(a), on May 16, 2014. On that same
date, Respondent also violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations. 21
C.F.R. § 17.2. I thus find that a civil money penalty of $500 is warranted and so order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

